731 N.W.2d 147 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Carole Jean HALVERSON, a Minnesota attorney.
No. A07-275.
Supreme Court of Minnesota.
May 9, 2007.


*148 ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Carole Jean Halverson committed professional misconduct warranting public discipline, namely, making false statements and defrauding creditors in a bankruptcy proceeding, depositing and retaining personal funds in a client trust account, and failing to cooperate with the Director's investigation, in violation of Minn. R. Prof. Conduct 1.15(a), 3.3(a)(1), 3.4(c), 8.4(c) and (d), 8.1(b), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent withdraws her answer to the petition, admits her conduct violated the Rules of Professional Conduct, waives her rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a six-month suspension from practice, effective as of the date of filing of this order, subject to the following conditions:
(a) The reinstatement hearing provided for in Rule 18(a)-(d), RLPR, is waived. Respondent shall be reinstated following the expiration of the suspension provided that at least 15 days before the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director's Office establishing that respondent is current with continuing legal education requirements, has fully complied with Rules 24 and 26, RLPR, and has satisfactorily completed all other conditions imposed by this order.
(b) Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year of the date of filing of this order.
(c) Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
(d) Upon reinstatement, respondent shall be placed on probation for a period of two years, subject to the following conditions:
(1) Respondent shall cooperate fully with the Director's Office in its efforts to monitor respondent's compliance with probation. Respondent shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for *149 release of information and documentation to verify compliance with the terms of this probation.
(2) Respondent shall abide by the Minnesota Rules of Professional Conduct.
The court has independently reviewed the file and approves of the stipulated discipline except for the waiver of the reinstatement hearing provided for in Rule 18(a)-(d), RLPR. The reinstatement hearing required by Rule 18 is not waived. Respondent may petition for reinstatement after six months from the date of filing of this order.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Carole Jean Halverson is suspended from the practice of law for a minimum of six months, subject to the conditions set forth above. Respondent shall pay the sum of $900 in fees and costs under Rule 24, RLPR.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice